Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney docket number: BOE0023200US
Filling Date: 03/19/2018
Priority Date: 12/02/2016
Inventor: Lan et al 
Examiner: Bilkis Jahan

DETAILED ACTION
Election/Restrictions
1.	The restriction requirement mailed on 6/25/2020 has been withdrawn.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as per telephone authorization from applicant’s attorney Shengfeng Chen on 02/23/2021 as follows: 

The abstract has been amended as follows:


The present application discloses a display panel having a display area tessellated by repetition of a first subpixel group. The display panel includes an array of a plurality of first subpixel groups. Each of the plurality of first, subpixel groups includes a first subgroup and a second subgroup sequentially along a first direction. The first subgroup includes, a first subpixel of a first color, a first subpixel of a second color, and a first subpixel of a third color, sequentially along a second direction, the second direction being different from tire first direction. The second subgroup includes a second subpixel of the third color, a second subpixel of the second color, a second subpixel of the first color, a third subpixel of the third color, a third subpixel of the second color, and a third subpixel of the first color, sequentially along the second direction.


Claim 2 has been cancelled and the limitations from claim 2 has been added to the claim 1.
Claim 1 has been amended as follows:

1.    (Original) A display panel having a display area tessellated by repetition of a first subpixel group, comprising an array of a plurality of first subpixel groups;

wherein each of the plurality of first subpixel groups comprises a first subgroup and a second subgroup sequentially along a first direction;



the second subgroup comprising a second subpixel of the third color, a second subpixel of the second color, a second subpixel of the first color, a third subpixel of the third color, a third subpixel of the second color, and a third subpixel of the first color, sequentially along the second direction;

the first subpixel of the first color in the first subgroup is adjacent to the second subpixel of the third color and the second subpixel of the second color in the second subgroup;

the first subpixel of the second color in the first subgroup is adjacent to the second subpixel of the first color and the third subpixel of the third color in the second subgroup; and the first subpixel of the third color in the first subgroup is adjacent to the third subpixel of the second color and the third subpixel of the first color in the second subgroup; wherein the plurality of first subpixel groups in each row along the second direction are repeated; and the plurality of first subpixel groups in each row are staggered relative to the plurality of first subpixel groups in an adjacent row.

Allowable Subject Matter
4.	Claims 1, 3-19 and 20 are allowed.



6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed a display panel having a display area tessellated by repetition of a first subpixel group comprising the first subgroup comprising a first subpixel of a first color, a first subpixel of a second color, and a first subpixel of a third color, sequentially along a second direction, the second direction being different from the first direction; the second subgroup comprising a second subpixel of the third color, a second subpixel of the second color, a second subpixel of the first color, a third subpixel of the third color, a third subpixel of the second color, and a third subpixel of the first color, sequentially along the second direction; wherein the plurality of first subpixel groups in each row along the second direction are repeated; and the plurality of first subpixel groups in each row are staggered relative to the plurality of first subpixel groups in an adjacent row in combination with all other limitations as recited in claim 1.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.